Beck, J.
(dissenting). — I am unable to concur with the majority of the court in the decision of this case. And so strong are my convictions of the correctness of my views, that I am constrained to express my dissent to the conclusion and reasoning of the opinion filed herein. In my opinion, the judgment of the District Court should be affirmed for the following reasons:
The mortgage to the school fund did not convey the title of the property in question, but it remained in the mortgagor. Being fixtures, and not personal property, the holder of the mortgage only acquired such right thereto as is conferred by mortgages of lands. This was simply a lien to be enforced by foreclosure. Bev. § 2217. At the time of the levy of the execution upon, and sale of the fixtures, Graham did not object. The mortgagee *407could not have done so without showing that the security of the mortgage would have been impaired by the sale and separation of the fixtures from the realty, and could have recovered the value of the property after its separation in an action against plaintiffs only upon showing the same fact. Cooper v. Davis, 15 Conn. 559; Lane v. Hitchcock, 14 Johns. 214; Peterson v. Clark, 15 id. 206; Van Pelt v. McGraw, 4 Comst. 110; Gardner v. Heartt, 3 Denio, 232; Vanderpool v. Van Allen, 10 Barb. 157.
But the mortgagee did not raise any such objection to the separation of the fixtures from the realty, and stood by and permitted the sale. Under these circumstances, the plaintiffs acquired title to the property.
Admitting that the property when removed to the mill became again fixtures, and that the title thereto passed by the sale under the decree to defendant (which is quite probable), this does not release defendant of his obligation to return the property according to the obligation of his bond. If the property was plaintiffs’, and became lost to them by the act of defendant, he is liable for the value thereof,, especially as he bound himself to return it to plaintiffs. The form of the obligation, its express provisions, the fact that securities were required to execute it with defendant, and the circumstances under which it was given, all concur in indicating that the parties intended it to secure the return of the property, and that plaintiffs abondoned none of their rights thereto by consenting to its use in the mill. The contract seems to have been prepared in view of the fact, that, by permitting the property to be returned to the mill, plaintiffs, under the law, could not recover it, and would lose their right thereto. To protect them from the loss of the property in that way, the obligation was executed. The law, as well as good conscience, requires it to .be enforced; *408I therefore conclude that the judgment of the District Court should, be
Affirmed.